UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	October 1, 2013 — March 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam American Government Income Fund Semiannual report 3 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 24 Shareholder meeting results 60 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. The use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: While U.S. stocks and bonds have generally delivered modest returns so far in 2014, volatility has become more pronounced, driven in the early months of the year by unusually cold weather conditions, shifting expectations for U.S. Federal Reserve action, and rising geopolitical fears. Still, evidence exists that global economic growth is slowly strengthening, and we believe the United States, Europe, and Japan are poised to contribute to an extended recovery. In our view, portfolio diversification becomes extraordinarily important in this kind of environment. Putnams active research and investment strategies can serve investors who are pursuing income and capital appreciation goals. We are pleased to report that Putnam continues to garner recognition in the mutual fund industry. For 2013, Barrons ranked Putnam second among 64 mutual fund families based on total returns across asset classes. Over the longer term of five years ended in December 2013, Putnam also ranked second out of 55 fund families. We believe Putnams sound investment strategies can provide benefits to your portfolio. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance and can help guide you toward your investment goals. About the fund Investing in government securities When the U.S. government needs to finance a project, one way it raises capital is through the Bureau of the Public Debt. Every year, the Bureau holds more than 100 auctions for various U.S. government bonds (called Treasuries). Treasuries have traditionally been considered a safe investment because they are backed by the full faith and credit of the United States. In other words, the U.S. government’s ability to generate tax revenue guarantees payment on any outstanding Treasury debt. Treasuries, however, tend to generate relatively low returns. In addition to Treasuries, Putnam American Government Income Fund invests in instruments such as mortgage-backed securities (MBS). MBS are essentially securities that represent a stake in the principal from, and interest paid on, a collection of mortgages. Most MBS are created when government agencies or government-sponsored entities, including Fannie Mae, Ginnie Mae, and Freddie Mac, buy mortgages from financial institutions, such as banks or credit unions, and package them together by the thousands. These pools of mortgages act as collateral for the MBS that government-sponsored entities sell to different financial entities, such as Putnam American Government Income Fund. By investing in both Treasuries and MBS, the fund’s manager seeks to maintain a relatively low risk profile for the portfolio, while supplementing returns for long-term investors. Understanding mortgage-related securities MBS (Mortgage-backed securities): MBS are pools of mortgages used as collateral for issuing a security. These securities represent claims on the principal and interest payments made by the borrowers whose loans are in the pool. Fannie Mae (Federal National Mortgage Association) and Freddie Mac (Federal Home Loan Mortgage Corporation): Formerly public companies, Fannie Mae and Freddie Mac were placed under conservatorship by the U.S. government in September 2008 and are now controlled by the Federal Housing Finance Agency. Both companies buy mortgages from primary lenders (savings and loans, commercial banks, credit unions, and housing finance agencies) and develop MBS that may carry an explicit government guarantee on the payment of principal and interest. Ginnie Mae (Government National Mortgage Association): Ginnie Mae is a government-owned corporation established in 1968 whose MBS are backed by the full faith and credit of the U.S. government. CMOs (Collateralized mortgage obligations): CMOs are structured mortgage-backed securities that use poolsof MBS, or mortgage loans themselves, as collateral and carve the cash flows into different classes to meet the needs of various investors. 2 American Government Income Fund American Government Income Fund 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 American Government Income Fund Interview with your fund’s portfolio manager Mike, what was the bond market environment like during the six months ended March31, 2014? Overall, it was a favorable environment for taking prepayment and credit risk, but there was occasional volatility. The period began on a note of uncertainty concerning congressional debate about the U.S. debt ceiling and a partial shutdown of the federal government. However, on October17, 2013, President Obama signed a short-term bill that suspended the debt ceiling and funded the government through mid-January2014, to end the government shutdown. The debt-ceiling issue was ultimately resolved in February2014. At its December policy meeting, the Federal Reserve surprised investors by announcing the first reduction in its bond-buying program somewhat earlier than the market was anticipating. The Fed agreed to lower its $85-billion-per-month pace of purchases by $10 billion beginning in January, citing improving labor-market conditions as its rationale. Bond yields spiked on the news, with the yield on the benchmark 10-year U.S. Treasury reaching 3.04% by year-end. In January, with the central bank beginning the process of reducing its bond buying, lackluster economic data — most notably a disappointing reading on the Institute for Supply Management’s [ISM] Purchasing Managers Index — coupled with concern This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/14. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. American Government Income Fund 5 about emerging-market [EM] currencies, caused investors to assume a more risk-averse posture. Asset flows shifted toward the relative safety of U.S. Treasuries, pushing the yield on the 10-year note down to 2.67%, its lowest level since mid-November. By February, however, with EM stress abating, market participants were encouraged by the resiliency of U.S. stocks as well as lower Treasury yields. The bond markets were also buoyed by investors largely dismissing weak economic data as a function of severe weather affecting some of the country’s most densely populated regions, and by the fact that the crisis in Ukraine remained localized. Against this backdrop, government securities generally posted modestly positive returns but lagged the broad fixed-income market, as measured by the Barclays U.S. Aggregate Bond Index. However, I’m happy to report that the fund outpaced its benchmark and the average return for its Lipper peer group at net asset value, primarily because of strong returns from our out-of-benchmark securitized holdings. Please tell us more about the holdings and strategies that fueled the fund’s relative performance during the period. Our prepayment strategies, which we implemented with securities such as interest-only and inverse interest-only collateralized mortgage obligations [CMOs], were the biggest contributors versus the benchmark. Lower policy risk coupled with mortgage rates that remained at elevated levels versus the past couple of years reduced the likelihood that the mortgages underlying Allocations are shown as a percentage of the fund’s net assets as of 3/31/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and any interest accruals. Percentages may not total 100% of net assets because cash may be set aside as collateral for certain securities holdings, such as to-be-announced (TBA) commitments. Holdings and allocations may vary over time. 6 American Government Income Fund our CMO holdings would be refinanced. As a result, slower prepayment speeds bolstered the securities’ values. Additionally, the fund was helped by our overall strategy of positioning the portfolio for higher mortgage rates. Our interest-rate and yield-curve positioning also aided the fund’s relative return. The fund was defensively positioned for a rising-rate environment, as its duration was shorter than that of the benchmark, particularly in the intermediate, 5- to 10-year portion of the Treasury yield curve. Rates in this portion of the curve are currently being dampened by Fed bond buying, and we believe intermediate-term rates will begin to rise as the central bank continues to reduce its bond purchases. Our relative-value trades in Fannie Mae and Ginnie Mae pass-through pools — in which we sought to capitalize on temporary mispricings in various coupon bands — were afurther contributor. How would you characterize the current condition of the U.S. housing market? The housing market is transitioning from a fast-paced recovery to a more mature expansion underpinned by a balanced supply-demand outlook. As a result of higher home prices and lower consumer indebtedness, U.S. homeowners in the aggregate now have more home equity than Credit qualities are shown as a percentage of the fund’s net assets as of 3/31/14. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. American Government Income Fund 7 debt, underscoring a dramatic improvement in numerous housing-related indicators since 2011. These include a substantial reduction in the amount of underwater mortgages and a greater number of banks easing their lending standards. In our view, stable U.S. population growth, combined with new financial regulations affecting the mortgage market, suggest that home prices are likely to grow steadily from current levels. Recent Consumer Price Index data showed that the housing component of the index was rising, indicating that demand for housing is growing, which puts upward pressure on rents and home prices. The fund increased its distribution rate during the period. What led to that decision? The fund’s distribution rate per class A share was raised from $0.015 to $0.017 in December 2013. This increase was possible because the higher yields available on the securitized instruments that we invested in enabled the fund to earn a greater amount of interest income. Similar increases were made to other share classes. How did you use derivatives during the period? We used interest-rate swaps and “swaptions” — the latter of which give us the option to enter into a swap contract — to hedge the interest-rate and prepayment risks associated with our CMO and mortgage pass-through holdings. We also employed total return swaps as a hedging tool and to help manage the fund’s sector exposure. What is your outlook for the months ahead, and how are you positioning the fund? In our view, Treasury yields, particularly in the intermediate part of the yield curve, are likely to move higher in 2014 as the U.S. economy continues to strengthen. However, we don’t believe rates are likely to rise so quickly that the shift will undermine economic growth. In addition to weather, a significant inventory overhang was another factor in the weak economic readings we saw early this year, and it will take some time for this surplus to work its way through the system. In 2013’s third quarter, gross domestic product [GDP] was much stronger than anticipated, and fourth-quarter 2013 GDP was firmer than originally forecast, This chart illustrates the fund’s composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges may vary over time. 8 American Government Income Fund leading manufacturers to expand their inventories. However, the weather-related slowdown in the first quarter left manufacturers with excess inventory. Consequently, we believe that when growth picks up, the economy won’t immediately need production to sustain inventories, meaning it likely won’t get the cyclical boost it otherwise would if inventories were at a more normal level. Looking at the Fed, bond investors have been willing to give the central bank leeway to pursue a fairly aggressive stimulus policy. But this leeway is heavily dependent on maintaining low inflation, particularly in the area of wages. Currently, the Fed believes the non-accelerating inflation rate of unemployment [NAIRU] — the rate to which unemployment can fall without triggering wage inflation — is between 5.2% and 5.6%. However, our research suggests that the NAIRU may be significantly higher than this, primarily because of various structural problems hampering the labor participation rate, particularly in the younger demographic. As the unemployment rate moves downward, if wage inflation develops earlier than the Fed is anticipating, we could see the central bank reducing its stimulus efforts much faster than the markets are currently forecasting, which could lead to increased yield-curve volatility. In order to position the portfolio for this potential risk, we have underweight exposure to the 2- to 5-year portion of the yield curve, since that is the area of the curve that is most likely to be affected by adjustments in current Fed policy. Additionally, we will continue our efforts to minimize overall interest-rate risk in the portfolio. As for other aspects of portfolio positioning, we plan to maintain our diversified exposure to CMOs, and we continue to like seasoned agency pass-throughs with coupons in the 4% to 5% range that appear less vulnerable to prepayment. Thanks for your time and for bringing us up to date. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. American Government Income Fund 9 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. IN THE NEWS A worldwide economic recovery is under way — with the United States at the helm—but it may not be smooth sailing. The International Monetary Fund (IMF) raised its global growth forecast for 2014 to 3.6% from 3.0% in 2013. Even with most acute threats diminished, the IMF’s “World Economic Outlook” characterized the global recovery as somewhat fragile. Among the key downside risks cited by the IMF is the danger of low inflation. Other challenges include high unemployment, elevated sovereign debt levels, geopolitical risks, financial sector reforms, and emerging-market concerns. The United States, according to the IMF, is pulling other economies along, thanks to an accommodative central bank, a recovering real estate sector, and expanding household wealth. The IMF predicted that growth in the eurozone this year would hit 1.2%, as a reduction in the pace of fiscal tightening adds to GDP. Japan should see growth from private investment and exports, but the economy may decelerate due to tightening fiscal policy, including a recent consumption tax rate hike. Meanwhile, emerging-market economies continue to struggle, but should improve as advanced economies purchase more imports. Lastly, China’s growth should continue at a rate of about 7.5% in 2014–2015 as its leaders seek to place the country on a steadier growth path and to slow credit growth without causing the economy to stall. 10 American Government Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (3/1/85) (5/20/94) (7/26/99) (2/14/95) (4/1/03) (7/2/12) (7/2/12) (7/2/01) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 6.33% 6.18% 6.07% 6.07% 5.54% 5.54% 6.03% 5.91% 6.07% 6.45% 6.46% 6.45% 10 years 57.46 51.16 48.25 48.25 46.20 46.20 53.66 48.66 53.75 61.53 61.67 61.36 Annual average 4.64 4.22 4.02 4.02 3.87 3.87 4.39 4.04 4.40 4.91 4.92 4.90 5 years 32.40 27.10 27.59 25.59 27.68 27.68 30.91 26.66 30.99 34.27 34.39 34.14 Annual average 5.77 4.91 4.99 4.66 5.01 5.01 5.53 4.84 5.55 6.07 6.09 6.05 3 years 9.50 5.12 7.14 4.28 7.11 7.11 8.69 5.16 8.75 10.37 10.47 10.26 Annual average 3.07 1.68 2.32 1.41 2.31 2.31 2.82 1.69 2.83 3.34 3.37 3.31 1 year 0.69 –3.34 0.04 –4.90 0.04 –0.95 0.50 –2.76 0.53 1.07 1.08 0.96 6 months 2.34 –1.76 2.08 –2.92 2.07 1.07 2.29 –1.03 2.31 2.59 2.53 2.48 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. American Government Income Fund 11 Comparative index returns For periods ended 3/31/14 Lipper General Barclays Government U.S. Government Funds Bond Index category average* Annual average (life of fund) 7.13% 6.23% 10 years 47.70 40.79 Annual average 3.98 3.44 5 years 14.39 16.24 Annual average 2.73 3.02 3 years 9.85 8.38 Annual average 3.18 2.69 1 year –1.17 –1.83 6 months 0.61 0.97 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/14, there were 114, 112, 108, 100, 78, and 7 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 3/31/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 6 6 6 Income $0.098 $0.064 $0.064 $0.086 $0.086 $0.110 $0.115 $0.110 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/13 $8.95 $9.32 $8.87 $8.91 $9.02 $9.32 $8.96 $8.93 $8.93 $8.93 3/31/14 9.06 9.44 8.99 9.03 9.14 9.45 9.08 9.05 9.04 9.04 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 2.25% 2.16% 1.47% 1.46% 1.97% 1.90% 1.98% 2.52% 2.65% 2.52% Current 30-day SEC yield 2 N/A 1.42 0.74 0.74 N/A 1.19 1.23 1.80 1.83 1.73 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 American Government Income Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/13 0.87% 1.62% 1.62% 1.12% 1.12% 0.59% 0.52% 0.62% Annualized expense ratio for the six-month period ended 3/31/14 0.88% 1.63% 1.63% 1.13% 1.13% 0.60% 0.53% 0.63% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2013, to March 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.44 $8.21 $8.21 $5.70 $5.70 $3.03 $2.68 $3.18 Ending value (after expenses) $1,023.40 $1,020.80 $1,020.70 $1,022.90 $1,023.10 $1,025.90 $1,025.30 $1,024.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. American Government Income Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2014, use the following calculation method. To find the value of your investment on October 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.43 $8.20 $8.20 $5.69 $5.69 $3.02 $2.67 $3.18 Ending value (after expenses) $1,020.54 $1,016.80 $1,016.80 $1,019.30 $1,019.30 $1,021.94 $1,022.29 $1,021.79 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 American Government Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. American Government Income Fund 15 Comparative indexes Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2014, Putnam employees had approximately $461,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 American Government Income Fund Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable PaulG. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, American Government Income Fund 17 jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management 18 American Government Income Fund considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL from 40 basis points to 25 basis points with respect to the portion of the portfolios of certain American Government Income Fund 19 funds, including your fund, that may be allocated to PIL from time to time. These revisions had no effect on the management fees paid by your fund to Putnam Management. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on 20 American Government Income Fund fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s American Government Income Fund 21 ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper General U.S. Government Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 3rd Five-year period 1st For the five-year period ended December 31, 2012, your fund’s performance was in the top decile of its Lipper Inc. peer group. Over the one-year, three-year and five-year periods ended December 31, 2012, there were 113, 105 and 95 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. 22 American Government Income Fund Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. American Government Income Fund 23 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 American Government Income Fund The fund’s portfolio 3/31/14 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (39.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (6.5%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $4 $5 5s, TBA, April 1, 2044 4,000,000 4,362,188 4 1/2s, TBA, April 1, 2044 6,000,000 6,470,625 4s, TBA, April 1, 2044 24,000,000 25,224,374 U.S. Government Agency Mortgage Obligations (33.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 574,074 671,820 6s, September 1, 2021 8,161 8,964 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 182,294 195,608 4 1/2s, with due dates from January 1, 2037 to June 1, 2037 500,621 536,193 3s, January 1, 2043 ## 891,409 852,584 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 25,214 26,556 6s, January 1, 2038 2,279,571 2,534,153 6s, with due dates from July 1, 2016 to August 1, 2022 1,029,826 1,129,529 6s, TBA, April 1, 2044 4,000,000 4,459,375 5 1/2s, with due dates from September 1, 2017 to February 1, 2021 292,820 315,054 5 1/2s, TBA, April 1, 2044 11,000,000 12,141,250 5s, with due dates from January 1, 2038 to February 1, 2038 59,779 65,173 5s, March 1, 2021 13,610 14,623 4 1/2s, with due dates from March 1, 2039 to January 1, 2044 ## 2,195,387 2,348,050 4 1/2s, TBA, May 1, 2044 26,000,000 27,650,392 4 1/2s, TBA, April 1, 2044 28,000,000 29,872,500 4s, with due dates from July 1, 2042 to November 1, 2042 29,531,730 30,481,128 4s, with due dates from May 1, 2019 to September 1, 2020 95,500 101,002 4s, TBA, May 1, 2044 17,000,000 17,609,610 4s, TBA, April 1, 2044 23,000,000 23,907,421 3 1/2s, TBA, April 1, 2044 10,000,000 10,060,156 3s, with due dates from January 1, 2043 to April 1, 2043 3,821,700 3,668,117 3s, TBA, May 1, 2044 8,000,000 7,700,313 3s, TBA, April 1, 2044 9,000,000 8,688,515 Total U.S. government and agency mortgage obligations (cost $222,866,500) U.S. TREASURY OBLIGATIONS (41.3%)* Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $12,085,000 $16,500,037 6 1/4s, August 15, 2023 17,682,000 23,080,017 4 1/2s, August 15, 2039 ∆ § 42,774,000 50,312,918 U.S. Treasury Notes 0 5/8s, May 31, 2017 52,927,000 52,315,032 0 1/4s, August 31, 2014 66,880,000 66,927,679 0 1/4s, May 31, 2014 21,796,000 21,802,811 Total U.S. treasury obligations (cost $230,395,982) American Government Income Fund 25 MORTGAGE-BACKED SECURITIES (27.0%)* Principal amount Value Agency collateralized mortgage obligations (27.0%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.98s, 2032 $69,139 $103,198 IFB Ser. 3408, Class EK, 25.169s, 2037 461,345 666,239 IFB Ser. 2976, Class LC, 23.852s, 2035 138,835 201,904 IFB Ser. 2979, Class AS, 23.705s, 2034 90,180 115,431 IFB Ser. 3072, Class SM, 23.228s, 2035 423,455 601,655 IFB Ser. 3072, Class SB, 23.082s, 2035 344,920 486,675 IFB Ser. 3249, Class PS, 21.764s, 2036 217,475 294,520 IFB Ser. 3065, Class DC, 19.395s, 2035 2,186,555 3,090,847 IFB Ser. 2990, Class LB, 16.55s, 2034 572,044 746,208 IFB Ser. 4105, Class HS, IO, 6.445s, 2042 4,490,695 1,123,213 IFB Ser. 3232, Class KS, IO, 6.145s, 2036 2,560,964 323,322 IFB Ser. 4136, Class ES, IO, 6.095s, 2042 4,548,792 832,429 IFB Ser. 4105, Class LS, IO, 5.995s, 2041 2,282,871 440,138 IFB Ser. 4240, Class SA, IO, 5.845s, 2043 3,685,535 844,651 IFB Ser. 311, Class S1, IO, 5.795s, 2043 11,400,608 2,508,179 IFB Ser. 14-326, Class S2, IO, 5.792s, 2044 9,821,000 2,289,350 IFB Ser. 315, Class S1, IO, 5.765s, 2043 4,347,638 989,190 IFB Ser. 14-327, Class S8, IO, 5.76s, 2044 3,708,000 809,827 IFB Ser. 3852, Class SG, 4 7/8s, 2041 3,672,805 3,452,694 Ser. 4122, Class TI, IO, 4 1/2s, 2042 4,930,724 1,122,233 Ser. 4018, Class DI, IO, 4 1/2s, 2041 6,849,359 1,283,501 Ser. 4116, Class MI, IO, 4s, 2042 9,833,612 2,019,091 Ser. 4019, Class JI, IO, 4s, 2041 7,654,779 1,451,346 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 3,440,339 804,764 Ser. 4122, Class AI, IO, 3 1/2s, 2042 6,279,382 1,004,720 Ser. 304, IO, 3 1/2s, 2027 8,726,147 1,054,031 Ser. 304, Class C37, IO, 3 1/2s, 2027 6,403,553 781,618 FRB Ser. T-57, Class 2A1, 3.224s, 2043 1,384 1,356 Ser. 4141, Class PI, IO, 3s, 2042 5,702,750 785,953 Ser. 4158, Class TI, IO, 3s, 2042 13,513,484 1,870,266 Ser. 4165, Class TI, IO, 3s, 2042 14,754,091 2,050,819 Ser. 4171, Class NI, IO, 3s, 2042 10,150,708 1,386,587 Ser. 4183, Class MI, IO, 3s, 2042 4,637,703 638,148 Ser. 3835, Class FO, PO, zero%, 2041 10,786,349 8,934,872 Ser. 3391, PO, zero%, 2037 131,089 109,336 Ser. 3300, PO, zero%, 2037 78,273 69,480 Ser. 3210, PO, zero%, 2036 31,675 28,578 FRB Ser. 3117, Class AF, zero%, 2036 10,433 9,132 FRB Ser. 3326, Class WF, zero%, 2035 16,980 14,603 FRB Ser. 3036, Class AS, zero%, 2035 3,639 3,569 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.975s, 2036 383,112 721,965 IFB Ser. 05-74, Class NK, 26.729s, 2035 108,088 173,946 IFB Ser. 06-8, Class HP, 24.001s, 2036 383,381 586,259 IFB Ser. 05-45, Class DA, 23.854s, 2035 673,190 1,002,073 IFB Ser. 07-53, Class SP, 23.634s, 2037 496,759 730,037 IFB Ser. 08-24, Class SP, 22.718s, 2038 3,008,527 4,482,708 26 American Government Income Fund MORTGAGE-BACKED SECURITIES (27.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 05-122, Class SE, 22.56s, 2035 $688,941 $988,904 IFB Ser. 05-75, Class GS, 19.787s, 2035 454,239 604,761 IFB Ser. 05-106, Class JC, 19.646s, 2035 608,136 882,996 IFB Ser. 05-83, Class QP, 16.993s, 2034 181,679 234,132 IFB Ser. 11-4, Class CS, 12.592s, 2040 1,629,206 1,916,183 IFB Ser. 13-19, Class DS, IO, 6.046s, 2041 4,347,286 794,568 Ser. 06-10, Class GC, 6s, 2034 2,411,792 2,484,146 IFB Ser. 13-59, Class SC, IO, 5.996s, 2043 5,169,567 1,146,190 IFB Ser. 13-128, Class SA, IO, 5.846s, 2043 5,617,917 1,240,773 IFB Ser. 13-101, Class AS, IO, 5.796s, 2043 6,063,263 1,365,326 IFB Ser. 13-103, Class SK, IO, 5.766s, 2043 2,524,255 574,512 IFB Ser. 13-136, Class SB, IO, 5.746s, 2044 14,848,406 3,004,278 IFB Ser. 13-102, Class SH, IO, 5.746s, 2043 6,113,926 1,325,499 Ser. 409, Class 82, IO, 4 1/2s, 2040 4,206,191 822,270 Ser. 418, Class C24, IO, 4s, 2043 4,378,502 1,041,605 Ser. 12-96, Class PI, IO, 4s, 2041 4,486,279 802,595 Ser. 409, Class C16, IO, 4s, 2040 7,545,966 1,518,611 Ser. 418, Class C15, IO, 3 1/2s, 2043 9,050,176 2,093,560 Ser. 12-124, Class JI, 3 1/2s, 2042 3,291,306 522,890 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 6,651,380 1,396,796 Ser. 417, Class C19, IO, 3 1/2s, 2033 5,596,581 828,014 FRB Ser. 03-W14, Class 2A, 3.434s, 2043 1,217 1,207 FRB Ser. 03-W3, Class 1A4, 3.36s, 2042 2,184 2,103 FRB Ser. 04-W7, Class A2, 3.358s, 2034 554 579 FRB Ser. 03-W11, Class A1, 3.291s, 2033 68 70 Ser. 13-55, Class IK, IO, 3s, 2043 4,785,730 682,110 Ser. 12-145, Class TI, IO, 3s, 2042 5,528,849 619,784 Ser. 13-35, Class IP, IO, 3s, 2042 3,995,723 460,757 Ser. 13-55, Class PI, IO, 3s, 2042 9,083,984 1,147,580 Ser. 13-53, Class JI, IO, 3s, 2041 5,938,674 797,081 Ser. 13-23, Class PI, IO, 3s, 2041 6,126,511 640,098 Ser. 13-30, Class IP, IO, 3s, 2041 8,751,433 914,612 Ser. 13-23, Class LI, IO, 3s, 2041 5,281,645 563,868 FRB Ser. 04-W2, Class 4A, 2.848s, 2044 1,188 1,187 Ser. 01-50, Class B1, IO, 0.419s, 2041 8,434,484 113,338 FRB Ser. 07-95, Class A3, 0.404s, 2036 11,444,382 10,872,163 Ser. 01-79, Class BI, IO, 0.308s, 2045 1,630,395 15,986 Ser. 08-53, Class DO, PO, zero%, 2038 315,716 253,112 Ser. 07-64, Class LO, PO, zero%, 2037 95,390 83,436 Ser. 07-44, Class CO, PO, zero%, 2037 177,016 149,702 Ser. 08-36, Class OV, PO, zero%, 2036 52,173 43,895 Ser. 1988-12, Class B, zero%, 2018 4,761 4,523 Government National Mortgage Association IFB Ser. 11-72, Class SE, 7.203s, 2041 7,826,000 7,278,180 IFB Ser. 11-81, Class SB, IO, 6.55s, 2036 6,523,183 1,125,771 IFB Ser. 11-56, Class SI, IO, 6.493s, 2041 13,256,237 2,379,909 IFB Ser. 10-85, Class SE, IO, 6.393s, 2040 2,720,321 523,825 American Government Income Fund 27 MORTGAGE-BACKED SECURITIES (27.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 13-27, Class SW, IO, 6.343s, 2040 $2,804,094 $529,890 IFB Ser. 12-149, Class LS, IO, 6.093s, 2042 2,416,352 391,739 IFB Ser. 13-87, Class AS, IO, 6.043s, 2043 2,013,018 352,280 IFB Ser. 13-122, Class DS, IO, 5.993s, 2043 2,938,094 472,685 IFB Ser. 13-165, Class LS, IO, 5.993s, 2043 2,951,922 515,494 IFB Ser. 10-20, Class SC, IO, 5.993s, 2040 10,119,553 1,835,181 IFB Ser. 11-146, Class AS, IO, 5.945s, 2041 4,398,661 885,231 Ser. 13-149, Class MS, IO, 5.943s, 2039 5,216,956 831,426 IFB Ser. 13-129, Class SA, IO, 5.943s, 2043 1,464,109 248,547 IFB Ser. 13-134, Class DS, IO, 5.943s, 2043 4,452,930 755,440 IFB Ser. 11-128, Class TS, IO, 5.895s, 2041 2,057,258 414,743 IFB Ser. 12-34, Class SA, IO, 5.893s, 2042 4,805,226 1,001,073 IFB Ser. 10-120, Class SA, IO, 5.893s, 2040 7,420,584 1,321,606 IFB Ser. 10-89, Class SD, IO, 5.773s, 2040 3,808,542 666,495 IFB Ser. 11-70, Class SN, IO, 5.745s, 2041 1,469,000 357,687 Ser. 13-3, Class IT, IO, 5s, 2043 4,257,058 929,388 Ser. 13-6, Class OI, IO, 5s, 2043 1,993,814 433,894 Ser. 13-16, Class IB, IO, 5s, 2040 4,709,801 510,955 Ser. 10-35, Class UI, IO, 5s, 2040 7,979,184 1,845,186 Ser. 10-9, Class UI, IO, 5s, 2040 18,701,542 4,027,739 Ser. 09-121, Class UI, IO, 5s, 2039 7,768,833 1,823,267 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,041,793 229,851 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 4,959,156 1,069,541 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 6,745,609 1,588,186 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 5,074,536 922,551 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 12,512,962 2,551,268 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 9,796,519 2,021,218 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 9,569,862 2,021,293 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 5,302,859 559,823 Ser. 13-165, Class IL, IO, 4s, 2043 2,723,901 475,021 Ser. 12-56, Class IB, IO, 4s, 2042 9,123,829 2,136,463 Ser. 12-47, Class CI, IO, 4s, 2042 4,011,742 937,857 Ser. 14-4, Class IK, IO, 4s, 2039 5,602,257 960,563 Ser. 10-114, Class MI, IO, 4s, 2039 9,681,050 1,397,460 Ser. 10-116, Class QI, IO, 4s, 2034 2,812,242 196,815 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 7,863,628 1,315,270 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 4,832,529 779,777 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 4,547,057 791,961 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 3,682,000 577,190 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 4,826,450 751,478 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 4,201,345 566,799 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 4,821,186 861,401 Ser. 10-151, Class KO, PO, zero%, 2037 612,535 524,471 Ser. 06-36, Class OD, PO, zero%, 2036 6,709 5,849 Total mortgage-backed securities (cost $141,424,519) 28 American Government Income Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.4%)* strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBAcommitments (Call) Jun-14/$99.56 $29,000,000 $325,322 Federal National Mortgage Association 30 yr 3.5s TBAcommitments (Call) Jun-14/99.75 29,000,000 274,775 Federal National Mortgage Association 30 yr 3.5s TBAcommitments (Put) Jun-14/100.59 29,000,000 352,756 Federal National Mortgage Association 30 yr 3.5s TBAcommitments (Put) Jun-14/100.34 29,000,000 312,823 Federal National Mortgage Association 30 yr 3.5s TBAcommitments (Put) May-14/100.41 30,000,000 214,740 Federal National Mortgage Association 30 yr 3.5s TBAcommitments (Put) May-14/100.20 30,000,000 185,910 Federal National Mortgage Association 30 yr 3.5s TBAcommitments (Put) May-14/100.00 30,000,000 160,080 Federal National Mortgage Association 30 yr 3.5s TBAcommitments (Put) Apr-14/101.03 30,000,000 134,970 Total purchased options outstanding (cost $2,188,830) SHORT-TERM INVESTMENTS (24.3%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.06% L 101,021,376 $101,021,376 Federal Home Loan Bank discounted commercial paper with an effective yield of 0.06%, April 25, 2014 $15,000,000 14,999,400 Federal Home Loan Bank discounted commercial paper with an effective yield of 0.05%, April 23, 2014 1,500,000 1,499,954 Federal Home Loan Mortgage Corp. discounted commercial paper with an effective yield of 0.08%, August 1, 2014 7,167,000 7,165,789 Federal National Mortgage Association discounted commercial paper with an effective yield of 0.06%, April 30, 2014 10,000,000 9,999,517 U.S. Treasury Bills with an effective yield of 0.13%, December 11, 2014 # 48,000 47,974 U.S. Treasury Bills with an effective yield of 0.10%, November 13, 2014 # ∆ § 774,000 773,672 Total short-term investments (cost $135,506,629) TOTAL INVESTMENTS Total investments (cost $732,382,460) Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments American Government Income Fund 29 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2013 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $558,517,163. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $184,616,423 to cover certain derivatives contracts and delayed delivery securities. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 466 $115,468,975 Sep-15 $157,485 U.S. Treasury Bond 30 yr (Long) 19 2,531,156 Jun-14 35,589 U.S. Treasury Bond Ultra 30 yr (Short) 14 2,022,563 Jun-14 10,036 U.S. Treasury Note 2 yr (Long) 168 36,886,500 Jun-14 (42,319) U.S. Treasury Note 5 yr (Short) 14 1,665,344 Jun-14 8,028 U.S. Treasury Note 10 yr (Short) 189 23,341,500 Jun-14 34,953 Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/14 (premiums $1,501,782) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 $33,177,700 $197,407 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 6,128,000 1,052,931 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 16,588,900 100,529 Total 30 American Government Income Fund WRITTEN OPTIONS OUTSTANDING at 3/31/14 (premiums $1,944,453) (Unaudited) Expirationdate/ Contract strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/$100.16 $29,000,000 $210,627 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.34 29,000,000 183,715 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.75 29,000,000 113,419 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.94 29,000,000 93,728 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.59 29,000,000 199,868 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.34 29,000,000 177,596 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.59 29,000,000 102,341 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.34 29,000,000 86,304 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.41 30,000,000 91,140 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.20 30,000,000 80,250 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.00 30,000,000 66,750 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.41 30,000,000 31,680 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.20 30,000,000 25,050 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.00 30,000,000 19,530 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/100.03 30,000,000 15,360 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/99.03 30,000,000 330 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/14 (proceeds receivable $62,533,047) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, April 1, 2044 $28,000,000 4/10/14 $29,872,500 Federal National Mortgage Association, 4s, April 1, 2044 23,000,000 4/10/14 23,907,421 Federal National Mortgage Association, 3s, April 1, 2044 9,000,000 4/10/14 8,688,516 Total American Government Income Fund 31 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $73,542,300 E $31,613 6/18/16 3 month USD- 0.75% $(67,523) LIBOR-BBA 52,483,500 E (90,767) 6/18/19 3 month USD- 2.00% 21,758 LIBOR-BBA 9,197,400 E 52,344 6/18/24 3 month USD- 3.00% 287 LIBOR-BBA 4,106,000 E 124,515 6/18/44 3 month USD- 3.75% (12,897) LIBOR-BBA 7,399,800 E (70) 5/23/19 3 month USD- 1.875% 12,185 LIBOR-BBA 16,207,200 (214) 3/27/24 3 month USD- 2.87% (35,195) LIBOR-BBA 12,949,600 E (183) 5/23/24 3 month USD- 2.845% (74,370) LIBOR-BBA 6,511,800 E (61) 5/27/19 3 month USD- 1.885% 10,247 LIBOR-BBA 9,989,700 E (141) 5/27/24 3 month USD- 2.86% (48,281) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $13,216,347 $— 1/12/41 (4.50%) 1 month Synthetic TRS Index $6,065 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,470,384 — 1/12/41 4.50% (1 month Synthetic TRS Index (675) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 2,429,732 — 1/12/40 4.50% (1 month Synthetic MBX Index 2,889 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,265,934 — 1/12/42 4.00% (1 month Synthetic TRS Index (931) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,077,929 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (15,338) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,336,754 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,225 USD-LIBOR) 5.00% 30 year Fannie Mae pools 32 American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $3,878,825 $— 1/12/41 5.00% (1 month Synthetic MBX Index $1,383 USD-LIBOR) 5.00% 30 year Fannie Mae pools 13,269,417 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (40,079) USD-LIBOR 6.50% 30 year Fannie Mae pools 10,422,226 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,715 USD-LIBOR) 5.00% 30 year Fannie Mae pools 12,227,140 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,359 USD-LIBOR) 5.00% 30 year Fannie Mae pools 461,180 — 1/12/40 4.00% (1 month Synthetic MBX Index (293) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,118,313 — 1/12/41 5.00% (1 month Synthetic MBX Index 399 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,410,824 — 1/12/41 5.00% (1 month Synthetic MBX Index 503 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,834,244 — 1/12/41 4.50% (1 month Synthetic TRS Index (1,301) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,115,553 — 1/12/39 6.00% (1 month Synthetic TRS Index (1,194) USD-LIBOR) 6.00% 30 year Fannie Mae pools 11,361,038 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (34,316) USD-LIBOR 6.50% 30 year Fannie Mae pools 12,767,956 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,552 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,837,784 — 1/12/40 4.00% (1 month Synthetic MBX Index (2,436) USD-LIBOR) 4.00% 30 year Fannie Mae pools 108,239 — 1/12/38 6.50% (1 month Synthetic TRS Index (443) USD-LIBOR) 6.50% 30 year Fannie Mae pools 863,894 — 1/12/41 5.00% (1 month Synthetic MBX Index 308 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,647,174 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,206) USD-LIBOR) 4.00% 30 year Fannie Mae pools 949,183 — 1/12/41 5.00% (1 month Synthetic MBX Index (106) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools American Government Income Fund 33 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $22,573,182 $— 1/12/41 5.00% (1 month Synthetic MBX Index $8,047 USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,795,254 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (14,484) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,960,779 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,118) USD-LIBOR) 4.00% 30 year Fannie Mae pools 459,890 — 1/12/40 5.00% (1 month Synthetic MBX Index 236 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,100,364 — 1/12/40 4.50% (1 month Synthetic MBX Index 2,497 USD-LIBOR) 4.50% 30 year Fannie Mae pools 7,788,218 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,776 USD-LIBOR) 5.00% 30 year Fannie Mae pools 115,786 — 1/12/40 5.00% (1 month Synthetic MBX Index 59 USD-LIBOR) 5.00% 30 year Fannie Mae pools 375,653 — 1/12/40 5.00% (1 month Synthetic MBX Index 193 USD-LIBOR) 5.00% 30 year Fannie Mae pools 272,226 — 1/12/40 5.00% (1 month Synthetic MBX Index 140 USD-LIBOR) 5.00% 30 year Fannie Mae pools 14,417,396 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (43,548) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,133,911 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (12,048) USD-LIBOR 6.00% 30 year Fannie Mae pools 2,196,857 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (5,482) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,098,480 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,741) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,098,480 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,741) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,204,425 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (5,501) USD-LIBOR 5.50% 30 year Fannie Mae pools 5,725,348 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (14,286) USD-LIBOR 5.50% 30 year Fannie Mae pools 34 American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $2,204,425 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $(5,501) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,837,130 — 1/12/38 6.50% (1 month Synthetic TRS Index (7,511) USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,401,282 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (10,982) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,829,839 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 1,501 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,391,238 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,202) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 1,716,973 — 1/12/41 5.00% (1 month Synthetic MBX Index 612 USD-LIBOR) 5.00% 30 year Fannie Mae pools 186,699 — 1/12/41 5.00% (1 month Synthetic MBX Index 67 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,797,687 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 2,661 USD-LIBOR 4.50% 30 year Fannie Mae pools Credit Suisse International 470,275 — 1/12/41 5.00% (1 month Synthetic MBX Index 168 USD-LIBOR) 5.00% 30 year Fannie Mae pools 287,997 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 253 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,550,606 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 1,170 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,143,109 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 525 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,611,783 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 1,199 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,672,100 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 2,191 USD-LIBOR 5.00% 30 year Fannie Mae pools American Government Income Fund 35 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International $2,762,971 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(11,297) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,131,426 — 1/12/38 6.50% (1 month Synthetic TRS Index (8,714) USD-LIBOR) 6.50% 30 year Fannie Mae pools 7,528,098 — 1/12/39 6.00% (1 month Synthetic TRS Index (8,056) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,677,168 — 1/12/38 6.50% (1 month Synthetic TRS Index (10,946) USD-LIBOR) 6.50% 30 year Fannie Mae pools 7,204,607 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,568 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,622,830 — 1/12/42 4.00% (1 month Synthetic TRS Index (2,310) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,622,830 — 1/12/42 4.00% (1 month Synthetic TRS Index (2,310) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,941,873 — 1/12/41 4.50% (1 month Synthetic TRS Index (3,645) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,954,811 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (11,946) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,485,732 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,488) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,488,808 — 1/12/41 4.50% (1 month Synthetic TRS Index (2,519) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,260,978 — 1/12/41 4.50% (1 month Synthetic TRS Index (1,038) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,357,302 — 1/12/40 4.00% (1 month Synthetic TRS Index (1,192) USD-LIBOR) 4.00% 30 year Fannie Mae pools 482,715 — 1/12/39 6.00% (1 month Synthetic TRS Index (517) USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,311,902 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,544) USD-LIBOR) 6.00% 30 year Fannie Mae pools 36 American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,106,565 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(6,363) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,417,704 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (16,364) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,527,898 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,636) USD-LIBOR 6.50% 30 year Fannie Mae pools 200,914 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (607) USD-LIBOR 6.50% 30 year Fannie Mae pools 535,636 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,618) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,053,687 — 1/12/38 6.50% (1 month Synthetic TRS Index (4,308) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,027,959 — 1/12/38 6.50% (1 month Synthetic TRS Index (12,380) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,704,021 — 1/12/42 4.00% (1 month Synthetic TRS Index (1,522) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,135,155 — 1/12/42 4.00% (1 month Synthetic TRS Index (1,699) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,111,381 — 1/12/39 6.00% (1 month Synthetic TRS Index (5,469) USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,590,792 — 1/12/42 4.00% (1 month Synthetic TRS Index (1,886) USD-LIBOR) 4.00% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 5,323,245 — 1/12/41 4.50% (1 month Synthetic TRS Index (2,443) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,134,606 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,755) USD-LIBOR) 4.00% 30 year Fannie Mae pools Total $— American Government Income Fund 37 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $150,696,198 $— Purchased options outstanding — 1,961,376 — U.S. government and agency mortgage obligations — 221,095,278 — U.S. treasury obligations — 230,938,494 — Short-term investments 101,021,376 34,486,306 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts 203,772 — — Written options outstanding — (1,497,688) — Written swap options outstanding — (1,350,867) — TBA sale commitments — (62,468,437) — Interest rate swap contracts — (310,825) — Total return swap contracts — (319,774) — Totals by level $— The accompanying notes are an integral part of these financial statements. 38 American Government Income Fund Statement of assets and liabilities 3/31/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $631,361,084) $639,177,652 Affiliated issuers (identified cost $101,021,376) (Note 5) 101,021,376 Cash 334,375 Interest and other receivables 2,659,738 Receivable for shares of the fund sold 1,655,635 Receivable for investments sold 2,283,062 Receivable for sales of delayed delivery securities (Note 1) 63,495,645 Receivable for variation margin (Note 1) 633,234 Prepaid assets 54,609 Unrealized appreciation on OTC swap contracts (Note 1) 53,261 Total assets LIABILITIES Payable for purchases of delayed delivery securities (Note 1) 183,443,286 Payable for shares of the fund repurchased 1,860,627 Payable for compensation of Manager (Note 2) 186,475 Payable for custodian fees (Note 2) 13,196 Payable for investor servicing fees (Note 2) 134,228 Payable for Trustee compensation and expenses (Note 2) 260,954 Payable for administrative services (Note 2) 891 Payable for distribution fees (Note 2) 335,863 Payable for variation margin (Note 1) 778,778 Unrealized depreciation on OTC swap contracts (Note 1) 373,035 Written options outstanding, at value (premiums $3,446,235) (Notes 1 and 3) 2,848,555 TBA sale commitments, at value (proceeds receivable $62,533,047) (Note 1) 62,468,437 Other accrued expenses 147,099 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $583,456,719 Undistributed net investment income (Note 1) 11,348,708 Accumulated net realized loss on investments (Note 1) (44,457,331) Net unrealized appreciation of investments 8,169,067 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) American Government Income Fund 39 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($499,560,989 divided by 55,123,106 shares) $9.06 Offering price per class A share (100/96.00 of $9.06)* $9.44 Net asset value and offering price per class B share ($7,426,033 divided by 826,277 shares)** $8.99 Net asset value and offering price per class C share ($13,770,136 divided by 1,525,361 shares)** $9.03 Net asset value and redemption price per class M share ($1,443,479 divided by 158,001 shares) $9.14 Offering price per class M share (100/96.75 of $9.14)† $9.45 Net asset value, offering price and redemption price per class R share ($7,079,539 divided by 779,871 shares) $9.08 Net asset value, offering price and redemption price per class R5 share ($10,197 divided by 1,127 shares) $9.05 Net asset value, offering price and redemption price per class R6 share ($2,243,365 divided by 248,097 shares) $9.04 Net asset value, offering price and redemption price per class Y share ($26,983,425 divided by 2,983,980 shares) $9.04 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 40 American Government Income Fund Statement of operations Six months ended 3/31/14 (Unaudited) INVESTMENT INCOME Interest (including interest income of $19,378 from investments in affiliated issuers) (Note 5) $9,194,566 Total investment income EXPENSES Compensation of Manager (Note 2) 1,108,420 Investor servicing fees (Note 2) 412,636 Custodian fees (Note 2) 23,461 Trustee compensation and expenses (Note 2) 20,768 Distribution fees (Note 2) 770,106 Administrative services (Note 2) 8,320 Other 196,670 Total expenses Expense reduction (Note 2) (849) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,991,465) Net realized loss on swap contracts (Note 1) (2,701,982) Net realized loss on futures contracts (Note 1) (1,020,669) Net realized gain on written options (Notes 1 and 3) 2,378,824 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 10,046,190 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. American Government Income Fund 41 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 3/31/14* Year ended 9/30/13 Operations: Net investment income $6,655,034 $11,402,947 Net realized gain (loss) on investments (3,335,292) 789,458 Net unrealized appreciation (depreciation) of investments 10,046,190 (21,692,879) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (5,497,384) (10,315,928) Class B (57,257) (117,821) Class C (108,480) (239,079) Class M (13,484) (33,160) Class R (69,833) (126,667) Class R5 (123) (202) Class R6 (28,779) (32,464) Class Y (276,216) (561,845) Decrease from capital share transactions (Note 4) (25,812,576) (136,188,654) Total decrease in net assets NET ASSETS Beginning of period 577,015,363 734,131,657 End of period (including undistributed net investment income of $11,348,708 and $10,745,230, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 42 American Government Income Fund This page left blank intentionally. American Government Income Fund 43 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class A March 31, 2014** .11 .10 (.10) — — — 2.34 * .44 * 1.19 * 124 * September 30, 2013 .16 (.28) (.16) — — — .87 1.76 533 September 30, 2012 .14 .08 (.34) (.48) — — .87 1.51 345 September 30, 2011 .26 .23 (.27) (.67) — — f .85 2.70 402 September 30, 2010 .53 .34 (.51) — — e — .83 h,i 5.18 h 195 September 30, 2009 .38 1.22 (.40) — — e — g 1.14 h,j 4.14 h 286 Class B March 31, 2014** .07 .11 (.06) — — — 2.08 * .81 * .81 * 124 * September 30, 2013 .09 (.28) (.09) — — — 1.62 .98 533 September 30, 2012 .07 .08 (.27) (.48) — — 1.62 .75 345 September 30, 2011 .19 .22 (.20) (.67) — — f 1.60 1.98 402 September 30, 2010 .45 .35 (.44) — — e — 1.58 h,i 4.48 h 195 September 30, 2009 .30 1.22 (.33) — — e — g 1.89 h,j 3.37 h 286 Class C March 31, 2014** .07 .11 (.06) — — — 2.07 * .81 * .81 * 124 * September 30, 2013 .09 (.28) (.09) — — — 1.62 .97 533 September 30, 2012 .07 .08 (.27) (.48) — — 1.62 .72 345 September 30, 2011 .19 .22 (.20) (.67) — — f 1.60 1.95 402 September 30, 2010 .44 .36 (.44) — — e — 1.58 h,i 4.33 h 195 September 30, 2009 .31 1.22 (.33) — — e — g 1.89 h,j 3.44 h 286 Class M March 31, 2014** .10 .11 (.09) — — — 2.29 * .56 * 1.07 * 124 * September 30, 2013 .13 (.27) (.13) — — — 1.12 1.41 533 September 30, 2012 .12 .08 (.32) (.48) — — 1.12 1.25 345 September 30, 2011 .24 .23 (.25) (.67) — — f 1.10 2.44 402 September 30, 2010 .51 .34 (.49) — — e — 1.08 h,i 4.94 h 195 September 30, 2009 .35 1.24 (.37) — — e — g 1.39 h,j 3.89 h 286 Class R March 31, 2014** .10 .11 (.09) — — — 2.31 * .56 * 1.07 * 124 * September 30, 2013 .14 (.28) (.14) — — — 1.12 1.52 533 September 30, 2012 .12 .08 (.32) (.48) — — 1.12 1.24 345 September 30, 2011 .23 .24 (.25) (.67) — — f 1.10 2.32 402 September 30, 2010 .48 .38 (.49) — — e — 1.08 h,i 4.62 h 195 September 30, 2009 .37 1.20 (.37) — — e — g 1.39 h,j 4.01 h 286 Class R5 March 31, 2014** .12 .11 (.11) — — — 2.59 * .30 * 1.32 * 124 * September 30, 2013 .19 (.29) (.18) — — — 10 .59 2.05 533 September 30, 2012† .03 .01 (.05) — — — .47 * 10 .15 * .28 * 345 Class R6 March 31, 2014** .12 .11 (.12) — — — 2.53 * .27 * 1.36 * 124 * September 30, 2013 .21 (.29) (.20) — — — .52 2.38 533 September 30, 2012† .03 .02 (.06) — — — .49 * 10 .13 * .30 * 345 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 44 American Government Income Fund American Government Income Fund 45 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class Y March 31, 2014** .12 .10 (.11) — — — 2.48 * .31 * 1.33 * 124 * September 30, 2013 .18 (.28) (.18) — — — .62 1.99 533 September 30, 2012 .16 .08 (.36) (.48) — — .62 1.69 345 September 30, 2011 .29 .22 (.30) (.67) — — f .60 2.94 402 September 30, 2010 .54 .37 (.54) — — e — .58 h,i 5.32 h 195 September 30, 2009 .38 1.24 (.42) — — e — g .89 h,j 4.27 h 286 * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). Also excludes acquired fund fees, if any. d Portfolio turnover excludes TBA purchase and sales commitments. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, LLC and Millennium International Management, LLC, which amounted to less than $0.01 per share outstanding as of June 23, 2009. h Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.05% September 30, 2009 0.16 i Excludes the impact of a reduction of interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.04% of average net assets as of September 30, 2010. j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.15% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. The accompanying notes are an integral part of these financial statements. 46 American Government Income Fund American Government Income Fund 47 Notes to financial statements 3/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2013 through March 31, 2014. Putnam American Government Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek high current income with preservation of capital as its secondary objective. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States ( e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity ( e.g., Fannie Mae and Freddie Mac mortgage backed bonds), and that have short- to long-term maturities. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. 48 American Government Income Fund Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums American Government Income Fund 49 is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market 50 American Government Income Fund for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $121,230 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,215,799 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,530,245.00. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. American Government Income Fund 51 Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At September 30, 2013, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $31,037,661 $1,816,837 $32,854,498 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $9,251,084 recognized during the period between November 1, 2012 and September 30, 2013 to its fiscal year ending September 30, 2014. The aggregate identified cost on a tax basis is $732,476,165, resulting in gross unrealized appreciation and depreciation of $16,259,237 and $8,536,374, respectively, or net unrealized appreciation of $7,722,863. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 52 American Government Income Fund 0.550% of the first $5 billion, 0.350% of the next $50 billion, 0.500% of the next $5 billion, 0.330% of the next $50 billion, 0.450% of the next $10 billion, 0.320% of the next $100 billion and 0.400% of the next $10 billion, 0.315% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $371,978 ClassR5 6 ClassB 5,894 ClassR6 564 ClassC 11,195 ClassY 16,546 ClassM 1,047 Total ClassR 5,406 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $849 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $352, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. American Government Income Fund 53 Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $632,071 ClassM 3,558 ClassB 40,043 ClassR 18,376 ClassC 76,058 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $10,482 and $6 from the sale of classA and classM shares, respectively, and received $12,114 and $160 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $11 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA commitments aggregated $582,842,576 and $671,372,615, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amount premiums Written options outstanding at the beginning of the reporting period $87,604,000 $1,072,251 — $— Options opened 305,835,500 1,907,817 1,015,000,000 3,676,680 Options exercised — Options expired — — (82,000,000) (150,547) Options closed (337,544,900) (1,478,286) (461,000,000) (1,581,680) Written options outstanding at the end of the reporting period $55,894,600 $1,501,782 472,000,000 $1,944,453 54 American Government Income Fund Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/14 Year ended 9/30/13 ClassA Shares Amount Shares Amount Shares sold 3,507,937 $31,625,760 5,430,561 $49,483,952 Shares issued in connection with reinvestment of distributions 507,517 4,568,394 947,012 8,581,290 4,015,454 36,194,154 6,377,573 58,065,242 Shares repurchased (6,860,845) (61,742,363) (18,574,433) (168,343,295) Net decrease Six months ended 3/31/14 Year ended 9/30/13 ClassB Shares Amount Shares Amount Shares sold 20,411 $181,906 103,457 $936,468 Shares issued in connection with reinvestment of distributions 5,387 48,095 10,952 98,465 25,798 230,001 114,409 1,034,933 Shares repurchased (202,515) (1,806,651) (643,342) (5,776,416) Net decrease Six months ended 3/31/14 Year ended 9/30/13 ClassC Shares Amount Shares Amount Shares sold 145,958 $1,311,947 315,218 $2,865,312 Shares issued in connection with reinvestment of distributions 10,276 92,168 21,496 194,125 156,234 1,404,115 336,714 3,059,437 Shares repurchased (564,729) (5,060,012) (1,777,192) (16,042,040) Net decrease Six months ended 3/31/14 Year ended 9/30/13 ClassM Shares Amount Shares Amount Shares sold 9,657 $87,821 36,961 $339,422 Shares issued in connection with reinvestment of distributions 1,183 10,735 2,956 27,055 10,840 98,556 39,917 366,477 Shares repurchased (16,534) (149,975) (172,138) (1,565,352) Net decrease Six months ended 3/31/14 Year ended 9/30/13 ClassR Shares Amount Shares Amount Shares sold 96,538 $870,012 394,036 $3,600,086 Shares issued in connection with reinvestment of distributions 7,741 69,824 13,921 126,294 104,279 939,836 407,957 3,726,380 Shares repurchased (185,246) (1,668,281) (471,781) (4,290,385) Net decrease American Government Income Fund 55 Six months ended 3/31/14 Year ended 9/30/13 ClassR5 Shares Amount Shares Amount Shares sold 15 $135 — $— Shares issued in connection with reinvestment of distributions 14 123 22 202 29 258 22 202 Shares repurchased (15) (135) — — Net increase 14 22 Six months ended 3/31/14 Year ended 9/30/13 ClassR6 Shares Amount Shares Amount Shares sold 14,285 $128,886 377,168 $3,453,573 Shares issued in connection with reinvestment of distributions 3,204 28,779 3,621 32,464 17,489 157,665 380,789 3,486,037 Shares repurchased (44,101) (394,929) (107,171) (958,219) Net increase (decrease) Six months ended 3/31/14 Year ended 9/30/13 ClassY Shares Amount Shares Amount Shares sold 1,606,753 $14,453,255 1,675,231 $15,206,524 Shares issued in connection with reinvestment of distributions 28,010 251,651 52,566 475,450 1,634,763 14,704,906 1,727,797 15,681,974 Shares repurchased (968,358) (8,719,721) (2,721,188) (24,633,629) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class R5 1,127 100.00% $10,197 ClassR6 1,129 0.45 10,206 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $40,942,102 $125,774,389 $65,695,115 $19,378 $101,021,376 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other 56 American Government Income Fund entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $101,100,000 Purchased swap option contracts (contract amount) $41,500,000 Written TBA commitment option contracts (contract amount) (Note 3) $202,300,000 Written swap option contracts (contract amount) (Note 3) $84,000,000 Futures contracts (number of contracts) 800 Centrally cleared interest rate swap contracts (notional) $296,400,000 OTC total return swap contracts (notional) $391,200,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation $2,395,816* depreciation $3,709,822* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(534,809) $(1,020,669) $(2,701,982) $(4,257,460) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $399,806 $1,334,592 $3,328,722 $5,063,120 Total American Government Income Fund 57 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $633,234 $— $— $— $— $— $633,234 OTC Total return swap contracts* # 6,065 35,782 — 3,340 5,506 2,568 — — 53,261 Purchased options** # — 1,961,376 — 1,961,376 Total Assets $— Liabilities: Centrally cleared interest rate swap contracts § — — 764,003 — 764,003 OTC Total return swap contracts* # 675 234,788 — — — 132,374 5,198 — 373,035 Futures contracts § — 14,775 14,775 Written swap options # 197,407 — 1,153,460 — 1,350,867 Written options # — 1,497,688 — 1,497,688 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $(185,213) $(156,441) $— $— $5,506 $(129,806) $(694,970) $— $(1,160,924) Net amount $(6,804) $(42,565) $(130,769) $3,340 $— $— $— $(14,775) $(191,573) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
